Luke, J.,
dissenting. In my opinion the court properly sustained the general demurrer to the petition. The annual returns of the guardian, attached to the petition as exhibits, show expenditures by the guardian which cannot be binding upon the ward otherwise than by a proper order of the court of ordinary. The annual returns show advancements by the guardian to the ward without an order from the ordinary, and in this way the guardian claimed an indebtedness against the ward. Under the petition in this case the guardian herself would not be permitted to recover of the ward the alleged amount of indebtedness, there being no allegation that the expenditures referred to in the annual returns were made pursuant to an order of the court of ordinary. See Burke v. Mackenzie, 124 Ga. 248 (52 S. E. 653) and cases cited; Shipp v. McCowen, 147 Ga. 711 (95 S. E. 251); Fidelity & Deposit Co. v. Rich, 122 Ga. 506 (50 S. E. 338); Williams v. Adam, 94 Ga. 276 (21 S. E. 526).